1

2

3

4

5

6                         UNITED STATES DISTRICT COURT

7                        EASTERN DISTRICT OF CALIFORNIA

8                                 ----oo0oo----

9

10   UNITED STATES OF AMERICA,             Nos. 2:08-CR-474 WBS KJN
                                                2:19-cv-0142-WBS
11                  Plaintiff,

12        v.                               ORDER
13   DEREK DAVIS,

14                  Defendant.

15

16                                ----oo0oo----

17               Defendant Derek Davis has filed a Motion Under 28

18   U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence.      (Docket

19   No. 387.)    Throughout the motion, which was filed using a form

20   pleading, defendant has written “SEE BRIEF,” including the

21   sections where he is required state the grounds for his claims.

22   However, no brief is attached to the motion, and no brief has

23   been separately submitted to the court.       As such, the motion sets

24   forth no grounds upon which relief may be granted.      The motion is

25   accordingly DENIED WITHOUT PREJUDICE.

26               IT IS SO ORDERED.

27   Dated:    January 25, 2019

28
                                       1
